                                    A representative of Defendants with decision-making authority is not
                                    required to attend the mediation in person. However, such a
July 1, 2021                        representative shall be available for the duration of the mediation to
                                    respond to any calls, emails or texts from Memorial Sloan Kettering's
                                    Assistant General Counsel.
VIA ECF FILING ONLY
                                  The Clerk of Court is respectfully directed to close the motion at Docket
Hon. Lorna G. Schofield, U.S.D.J. No. 214.
United States District Court, SDNY
500 Pearl Street                  Dated: July 6, 2021
New York, NY 10007                       New York, New York

Re:    Powers v. Memorial Sloan Kettering Cancer Center, et al.
       Docket No. :                            1:20-cv-02625

Dear Judge Schofield:

Defendants respectfully write in response to Plaintiff’s request for Your Honor to intervene in
regards to the upcoming private mediation session with the Hon. Shira A. Scheindlin on
July 7, 2021. (Doc. 214).

The mediation is being attended by Memorial’s Assistant General Counsel, who is an
experienced former litigator and has full familiarity with this matter. Meditation is voluntary as
are all aspects of it and is outside the litigation process. There is no case law, rule or precedent
for one side demanding, dictating or attempting to compel the manner in which the other side
approaches mediation. Plaintiff’s attempt to do so is antithetical to the voluntary aspect of the
mediation process.

Accordingly, Defendants respectfully request the Court deny Plaintiff’s application in its
entirety.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Betsy D. Baydala

Betsy D. Baydala


cc:    via ECF filing
       Hendler Flores Law, PLLC
       1301 West 25th Street, Suite 400
       Austin, Texas 78705
       shendler@hendlerlaw.com
       lgoettsche@hendlerlaw.com

                                                                                              7421917
Dodd Law Firm, P.C.
3825 Valley Commons Dr., Suite 2
Bozeman, MT 59718
matt@doddlawfirmpc.com




                                   2
                                       7421917
